Birdsong, Presiding Judge,
dissenting.
I must respectfully enter my dissent to the reversal in this case and the underlying reasoning leading to this action.
This case involves the payment of death benefits to the survivors of a state employee who died from acute pulmonary edema. The only real issue in the case is whether Brown died as the result of an undisputed pre-existing medical condition that placed him in a high risk category of suffering a cardiac arrest, i.e., of natural causes caused by a pre-existing serious medical defect or whether the stress of the physical assault and threats of death at the hands of two prisoners two days before death was the precipitating cause of the cardiac arrest that led to Brown’s death by acute pulmonary edema.
The direct cause of death is not disputed. The precipitating stress or absence thereof that led to death was in great conflict and arose out of the disagreement between three physicians. Two physicians who had treated the deceased personally and observed his phys*91ical and mental condition during the days before his death concluded that neither the stress nor the physical incident of the assault was the precipitating cause of death. The third doctor, based on numerous reports including those of the examining physicians, concluded that it was likely the stress manifested by Brown (and thus indicative of his continuing physical condition) when describing the incident to a neighbor did in fact lead to the cardiac arrest and death by acute pulmonary edema.
In his findings of fact, the Special Master found: “22. The medical evidence herein is conflicting. Dr. Pence, who examined and treated Mr. Brown and Dr. Mullins, who performed the autopsy on Mr. Brown, both expressed the opinion that the prison incident did not contribute to Mr. Brown’s death. . . . Dr. Burton, an experienced forensic pathologist who did not see Mr. Brown either living or dead, believes that the [stress brought on by the] prison incident was a direct cause of Mr. Brown’s death. . . . The reason for Dr. Burton’s opinion is apparently his feeling that Mr. Brown never regained his health, well-being or lifestyle after the incident. . . . There is no indication in the record that Dr. Burton was aware of the opinions of Mr. Hodges and Dr. Pence that Mr. Brown was calm on Monday, April 5 and that he seemed to be his old self.
“23. The Special Master finds that the more persuasive and convincing testimony is that of the physicians who actually saw the deceased, Doctors Pence and Mullins, and therefore finds that Mr. Brown’s cardiac arrest is not attributable to his performance of duty but rather arose from natural causes.”
The majority disagrees with this finding of the Special Master because the facts before the Special Master give rise to a natural inference through human experience that the assault at the prison contributed to the cardiac arrest. The majority bases this conclusion on the evidence that two days after the assault, Brown’s blood pressure had not returned to normal and Brown exhibited physical symptoms (coughing, sweating and shortness of breath) immediately prior to death when recounting the circumstances of the assault. The majority, in considering this evidence, finds the only rational inference to be that emotional stress arising from the assault precipitated death.
I do not disagree that the evidence fully supports the conclusions drawn from the evidence by the majority. My problem with those conclusions is that the very same evidence was considered by the Special Master. For apparently valid reasons, the Special Master concluded the conclusion now drawn by the majority was not the most convincing.
The majority does not urge that the Special Master erred in the application of any principle of law or that there was no evidence as a matter of law to support the conclusion reached by the Special *92matter of law to support the conclusion reached by the Special Master. Rather the majority reviews all the evidence and concludes that there is only one rational conclusion to be reached, i.e., the death was the direct result of stress, a conclusion considered and rejected by the Special Master. This, I conclude, is a reweighing of evidence and a fresh though different conclusion.
Decided March 20, 1986
Rehearing denied April 14, 1986
Bensonetta T. Lane, for appellants.
Michael J. Bowers, Attorney General, William C. Joy, Senior Assistant Attorney General, Jeffrey C. Baxter, Assistant Attorney General, for appellee.
The statute giving the right to make a claim for compensation under the aegis of an administrative body provides in pertinent part that: “The court shall not substitute its judgment for that of the [agency] as to the weight of the evidence on questions of fact.” OCGA § 45-20-9 (m). It is only where the administrative body has applied a “clearly erroneous” standard that this court or any reviewing court may apply any ruling other than the “any evidence” rule in determining the presence of error. Thus even assuming (arguendo) that the findings of fact contended for by the claimants (and found by the majority) would have been authorized by the evidence presented on the trial, yet where the facts found by the Special Master were authorized under some credible evidence such findings must not be set aside. Brook Forest Enterprises v. Paulding County, 231 Ga. 695 (203 SE2d 860). This court is precluded from conducting a de novo determination of evidentiary questions. Hall v. Ault, 240 Ga. 585, 586 (242 SE2d 101); Georgia Dept. of Human Resources v. Holland, 133 Ga. App. 616, 617 (1) (211 SE2d 635). I submit that is what the majority has done in this case. Accordingly applying the any evidence rule, I would affirm the judgment of the superior court.
I respectfully dissent.
I am authorized to state that Judge Carley, Judge Sognier, and Judge Beasley join in this dissent.